Madsen, C.J.
¶114 (concurring) — I agree with the majority’s dismissal of this personal restraint petition (PRP). Although I substantially agree with the majority, I write separately to state my concern with its treatment of the courtroom closure issue that the petitioner raises and the issue of sealing juror questionnaires.
*67¶115 At trial, Robert Yates failed to object to both the alleged closure and the sealing decision. On direct review, the failure to object would generally preclude review unless the claimed error was manifest error affecting a constitutional right. RAP 2.5(a)(3). The manifest error standard requires a showing of prejudicial effect. I do not believe Yates could meet this standard had he raised these issues on direct review. Even more significant, however, is the fact that Mr. Yates is raising these issues in a PRR Therefore, I believe he is bound to the standard articulated in In re Personal Restraint of Haverty, 101 Wn.2d 498, 504, 681 P.2d 835 (1984) (quoting In re Pers. Restraint of Lile, 100 Wn.2d 224, 225, 668 P.2d 581 (1983)), which requires the petitioner alleging constitutional error to demonstrate “ ‘actual and substantial prejudice’ ” as a result of the claimed constitutional error. Yates makes no attempt to meet this standard, and, therefore, the majority correctly rejects these claims.
Wiggins and González, JJ., concur with Madsen, C.J.
Reconsideration denied May 6, 2013.